Exhibit 10.2

 

Final

CEO ONLY

 

ROCKWOOD HOLDINGS, INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of December 11, 2009
(the “Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and Seifollah Ghasemi, an employee of the
Company or an Affiliate, hereinafter referred to as the “Employee”. For purposes
of this Agreement, capitalized terms not otherwise defined above or below, or in
the Plan, shall have the meanings set forth in Appendix A attached to this
Agreement and incorporated by reference herein.

 

WHEREAS, the Company desires to grant the Employee performance-based restricted
stock unit awards as provided for hereunder (the “Restricted Stock Unit
Awards”), ultimately payable in shares of common stock of the Company, par value
$0.01 per share (the “Common Stock”), pursuant to the 2009 Stock Incentive Plan
for Rockwood Holdings, Inc. and Subsidiaries (the “Plan”), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the shares of Common Stock
provided for herein to the Employee as an incentive for increased efforts during
his term of office with the Company or an Affiliate, and has advised the Company
thereof and instructed the undersigned officers to grant said Restricted Stock
Unit Awards.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 


1.                                       GRANT OF THE RESTRICTED STOCK UNITS.
SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND THE ADDITIONAL TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, THE COMPANY HEREBY GRANTS TO THE
EMPLOYEE THE OPPORTUNITY TO VEST IN THE RESTRICTED STOCK UNIT AWARDS, WHICH
SHALL VEST IN ACCORDANCE WITH SECTION 2 HEREIN (THE “PERFORMANCE-BASED RSUS”) UP
TO [INSERT 200% OF TARGET PERFORMANCE-BASED RSUS] PERFORMANCE-BASED RSUS (THE
“MAXIMUM PERFORMANCE-BASED RSUS”), OF WHICH [INSERT TARGET NUMBER OF
PERFORMANCE-BASED RSUS] PERFORMANCE-BASED RSUS REPRESENT THE EMPLOYEE’S “TARGET
PERFORMANCE-BASED RSUS.” AN “RSU” REPRESENTS THE RIGHT TO RECEIVE ONE SHARE OF
COMMON STOCK.


 


2.                                       VESTING.


 


(A)                                  PERFORMANCE-BASED RSUS.  THE VESTING OF THE
PERFORMANCE-BASED RSUS SHALL BE SUBJECT TO THE SATISFACTION OF THE CONDITIONS
SET FORTH IN BOTH SUBSECTION (I)(A), (B), (C) OR (D), AS APPLICABLE, AND
SUBSECTION (II) OF THIS SECTION 2(A):

 

--------------------------------------------------------------------------------


 


(I)                                     SERVICE VESTING REQUIREMENT.


 

(A)                              UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, SO
LONG AS THE EMPLOYEE CONTINUES TO BE EMPLOYED BY THE COMPANY OR ITS SUBSIDIARIES
THROUGH DECEMBER 31, 2012 (THE “VESTING DATE”), THE EMPLOYEE SHALL, ON THE
VESTING DATE, BECOME VESTED IN A NUMBER OF PERFORMANCE-BASED RSUS (NOT TO EXCEED
THE NUMBER OF MAXIMUM PERFORMANCE-BASED RSUS SET FORTH IN SECTION 1 ABOVE)
DETERMINED BASED ON THE FORMULAS SET FORTH IN SECTION 2(A)(II) BELOW.

 

(B)                                IF, PRIOR TO THE VESTING DATE (AND ABSENT THE
OCCURRENCE OF ANY CHANGE OF CONTROL), THE EMPLOYEE’S EMPLOYMENT WITH COMPANY AND
ITS SUBSIDIARIES IS TERMINATED (X) FOR ANY REASON BY THE EMPLOYEE (OTHER THAN
DUE TO THE EMPLOYEE’S DEATH, DISABILITY OR RETIREMENT) OR (Y) BY THE COMPANY AND
ITS SUBSIDIARIES FOR CAUSE, THEN THE PERFORMANCE-BASED RSUS SHALL BE FORFEITED
BY THE EMPLOYEE WITHOUT CONSIDERATION AS OF SUCH TERMINATION DATE AND THIS
AGREEMENT SHALL TERMINATE WITHOUT PAYMENT IN RESPECT THEREOF.

 

(C)                                IF, PRIOR TO THE VESTING DATE (AND ABSENT THE
OCCURRENCE OF ANY CHANGE OF CONTROL), THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
AND ITS SUBSIDIARIES IS TERMINATED (X) BY THE COMPANY AND ITS SUBSIDIARIES OTHER
THAN FOR CAUSE OR (Y) BY THE EMPLOYEE DUE TO THE EMPLOYEE’S DEATH OR DISABILITY,
THEN THIS AGREEMENT SHALL REMAIN OUTSTANDING AND, AS OF THE VESTING DATE, THE
EMPLOYEE SHALL BECOME ENTITLED TO RECEIVE A DISTRIBUTION OF A NUMBER OF SHARES
OF COMMON STOCK EQUAL TO THE PRODUCT OF (I) THE NUMBER OF PERFORMANCE-BASED RSUS
IN WHICH THE EMPLOYEE WOULD HAVE BECOME VESTED PURSUANT TO
SECTION 2(A)(II) BELOW, IF THE EMPLOYEE HAD REMAINED EMPLOYED WITH THE COMPANY
OR A SUBSIDIARY THROUGH THE VESTING DATE, AND (II) A FRACTION, THE NUMERATOR OF
WHICH IS EQUAL TO THE NUMBER OF DAYS BETWEEN (AND INCLUDING) THE GRANT DATE AND
THE DATE SUCH EMPLOYMENT SO TERMINATES, AND THE DENOMINATOR OF WHICH IS EQUAL TO
1097 (SUCH SHARES, THE “PRORATED PERFORMANCE-BASED SHARES”).

 

(D) (1)              IF, DURING THE PERFORMANCE PERIOD (AND ABSENT THE
OCCURRENCE OF ANY CHANGE OF CONTROL), THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
AND ITS SUBSIDIARIES IS TERMINATED BY THE EMPLOYEE DUE TO THE EMPLOYEE’S
RETIREMENT, THEN THIS AGREEMENT SHALL REMAIN OUTSTANDING AND, AS OF THE VESTING
DATE, THE EMPLOYEE SHALL BECOME ENTITLED TO RECEIVE A DISTRIBUTION OF PRORATED
PERFORMANCE-BASED SHARES (DETERMINED BASED ON THE FORMULA SET FORTH IN
SECTION 2(B)(I)(C) ABOVE).

 

(2)                                  IF, AFTER THE COMPLETION OF THE PERFORMANCE
PERIOD, BUT PRIOR TO THE VESTING DATE (AND ABSENT THE OCCURRENCE OF ANY CHANGE
OF CONTROL), THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS
TERMINATED BY THE EMPLOYEE DUE TO THE EMPLOYEE’S RETIREMENT, THEN THIS AGREEMENT
SHALL REMAIN OUTSTANDING AND, AS OF THE VESTING DATE, THE EMPLOYEE SHALL BECOME
ENTITLED TO RECEIVE A DISTRIBUTION OF A NUMBER OF SHARES OF COMMON STOCK EQUAL
TO THE NUMBER OF PERFORMANCE-BASED RSUS IN WHICH THE EMPLOYEE WOULD HAVE BECOME
VESTED PURSUANT TO SECTION 2(B)(II) BELOW, IF THE EMPLOYEE HAD REMAINED EMPLOYED
WITH THE COMPANY OR A SUBSIDIARY THROUGH THE VESTING DATE.

 

2

--------------------------------------------------------------------------------



 


(II)                                  PERFORMANCE VESTING REQUIREMENT.


 

(A)                              THE PERFORMANCE-BASED RSUS SHALL, SO LONG AS
THE EMPLOYEE REMAINS EMPLOYED WITH THE COMPANY OR ITS SUBSIDIARIES THROUGH THE
VESTING DATE (OR THE PROVISIONS OF SECTION 2(A)(I)(C) OTHERWISE APPLY), VEST ON
THE VESTING DATE AS FOLLOWS: UP TO 100% OF THE MAXIMUM PERFORMANCE-BASED RSUS
AWARDED HEREUNDER SHALL BECOME VESTED IF AND TO THE EXTENT THAT, DURING THE
PERFORMANCE PERIOD, (X) THE 2010 ACTUAL ADJUSTED EBITDA, AS COMPARED TO THE 2010
BUDGETED ADJUSTED EBITDA, AND (Y) THE 2010 ACTUAL ADJUSTED EPS, AS COMPARED TO
THE 2010 BUDGETED ADJUSTED EPS, IS ACHIEVED, IN EACH CASE BY CERTAIN SPECIFIED
PERCENTAGES, RELATIVE TO A TARGETED 2010 BUDGETED ADJUSTED EBITDA AMOUNT (THE
“2010 EBITDA TARGET”) AND A 2010 BUDGETED ADJUSTED EPS AMOUNT (THE “2010 EPS
TARGET”), RESPECTIVELY, ALL AS SET FORTH ON SCHEDULE I ATTACHED HERETO AND
INCORPORATED BY REFERENCE HEREIN.

 

(B)                                WHETHER AND TO WHAT EXTENT THE
PERFORMANCE-BASED RSUS HAVE BECOME VESTED SHALL BE DETERMINED BY THE COMMITTEE
AT ITS FIRST MEETING AFTER THE FINANCIAL STATEMENT APPROVAL DATE FOLLOWING THE
END OF THE PERFORMANCE PERIOD (THE “DETERMINATION DATE”), UPON THE COMMITTEE’S
CERTIFICATION OF ACHIEVEMENT OF THE APPLICABLE PERFORMANCE GOALS SET FORTH IN
SECTION 2(A)(II)(A) ABOVE.

 

(C)                                NOTWITHSTANDING ANYTHING SET FORTH IN THIS
SECTION 2(B) TO THE CONTRARY, IF THE BOARD DOES NOT ESTABLISH, WITHIN THE FIRST
120 DAYS OF CALENDAR YEAR 2010, ANY OR EITHER OF THE 2010 EBITDA TARGET OR THE
2010 EPS TARGET, THE PERFORMANCE-BASED RSUS SHALL, SO LONG AS THE EMPLOYEE
REMAINS EMPLOYED WITH THE COMPANY OR ITS SUBSIDIARIES THROUGH THE VESTING DATE
(OR AN EVENT DESCRIBED IN SECTION 2(A)(I)(C) OCCURS), BECOME 100% VESTED AS TO
THE NUMBER OF TARGET PERFORMANCE-BASED RSUS AWARDED HEREUNDER, AND ALL OTHER
PERFORMANCE-BASED RSUS GRANTED HEREUNDER SHALL BE FORFEITED WITHOUT
CONSIDERATION.

 


(III)                               SETTLEMENT OF PERFORMANCE-BASED RSUS.
PROMPTLY AFTER THE VESTING DATE (BUT IN NO EVENT LATER THAN 75 DAYS AFTER THE
END OF THE CALENDAR YEAR IN WHICH THE VESTING DATE OCCURS (I.E., BY NO LATER
THAN MARCH 15, 2013)), THE COMPANY SHALL DISTRIBUTE TO THE EMPLOYEE A NUMBER OF
SHARES OF COMMON STOCK EQUAL TO THE NUMBER OF PERFORMANCE-BASED RSUS THAT BECOME
VESTED IN ACCORDANCE WITH SECTION 2(A) HEREOF. ANY NUMBER OF PERFORMANCE-BASED
RSUS THAT DO NOT BECOME VESTED IN ACCORDANCE WITH SECTION 2(A) HEREOF (TO THE
EXTENT NOT ALREADY PREVIOUSLY FORFEITED PURSUANT TO SECTION 2(A)(I)(B) ABOVE)
SHALL, EFFECTIVE AS OF THE VESTING DATE, BE FORFEITED BY THE EMPLOYEE WITHOUT
CONSIDERATION AND THIS AGREEMENT SHALL TERMINATE WITHOUT PAYMENT IN RESPECT
THEREOF.


 


(B)                                 EFFECT OF CHANGE OF CONTROL. NOTWITHSTANDING
ANYTHING SET FORTH IN SECTION 2(A) OR (B) ABOVE, IF THERE OCCURS A CHANGE OF
CONTROL, THE FOLLOWING RULES SHALL APPLY WITH RESPECT TO THE RSUS GRANTED
HEREUNDER:


 


(I)                                     IF A CHANGE OF CONTROL OCCURS, AND THE
EMPLOYEE IS STILL EMPLOYED WITH THE COMPANY OR ITS SUBSIDIARIES UPON THE
OCCURRENCE OF SUCH CHANGE OF CONTROL, IF


 

(A)                              SUCH CHANGE OF CONTROL OCCURS PRIOR TO THE
DETERMINATION DATE, ONLY THE NUMBER OF TARGET PERFORMANCE-BASED RSUS GRANTED
HEREUNDER SHALL IMMEDIATELY VEST (AND ALL OTHER PERFORMANCE-BASED RSUS SHALL BE
FORFEITED BY THE EMPLOYEE WITHOUT

 

3

--------------------------------------------------------------------------------


 

CONSIDERATION), AND SHALL BECOME CONVERTED INTO THE RIGHT TO RECEIVE A CASH
PAYMENT EQUAL TO THE PRODUCT OF (X) THE TOTAL NUMBER OF SUCH PERFORMANCE-BASED
RSUS AND (Y) THE PRICE PER SHARE PAID FOR ONE SHARE OF COMMON STOCK IN THE
CHANGE OF CONTROL TRANSACTION (SUCH PRICE, THE “CIC PRICE”) (AND ALL OTHER
PERFORMANCE-BASED RSUS GRANTED HEREUNDER SHALL BE FORFEITED UPON SUCH EVENT),
BUT IF

 

(B)                                SUCH CHANGE OF CONTROL OCCURS AFTER THE
DETERMINATION DATE BUT BEFORE THE DATE THE PERFORMANCE-BASED RSUS ARE SETTLED
UNDER SECTION 2(A)(III) ABOVE, ONLY THE NUMBER OF PERFORMANCE-BASED RSUS GRANTED
HEREUNDER THAT BECOME VESTED UNDER SECTION 2(A)(II) ABOVE SHALL BECOME CONVERTED
INTO THE RIGHT TO RECEIVE A CASH PAYMENT EQUAL TO THE PRODUCT OF (X) THE TOTAL
NUMBER OF SUCH PERFORMANCE-BASED RSUS AND (Y) THE CIC PRICE (AND ALL OTHER
PERFORMANCE-BASED RSUS GRANTED HEREUNDER SHALL BE FORFEITED UPON SUCH EVENT);

 

AND IN EITHER EVENT DESCRIBED IN CLAUSE (A) OR (B) ABOVE OCCURS, SUCH CASH
PAYMENT SHALL BE MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE FOLLOWING THE
VESTING DATE (BUT IN NO EVENT LATER THAN DECEMBER 31, 2013);

 


(II)                                  NOTWITHSTANDING SECTION 2(B)(I) ABOVE, IF,
FOLLOWING THE OCCURRENCE OF A CHANGE OF CONTROL BUT PRIOR TO THE VESTING DATE,
(A) THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY AND ITS SUBSIDIARIES
WITHOUT CAUSE OR BY THE EMPLOYEE FOR GOOD REASON, THE TIMING OF THE PAYMENT OF
THE AMOUNT OTHERWISE DUE AND PAYABLE UNDER SECTION 2(B)(I)(A) OR (B), AS
APPLICABLE, SHALL BE ACCELERATED AND SHALL BE PAID TO THE EMPLOYEE AS SOON AS
PRACTICABLE FOLLOWING SUCH TERMINATION OF EMPLOYMENT; OR (B) THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY AND ITS SUBSIDIARIES IS TERMINATED BY THE COMPANY
AND ITS SUBSIDIARIES FOR CAUSE OR BY THE EMPLOYEE FOR ANY REASON (OTHER THAN DUE
TO THE EMPLOYEE’S DEATH, DISABILITY, RETIREMENT OR BY THE EMPLOYEE FOR GOOD
REASON), THEN THE PERFORMANCE-BASED RSUS AND THE RIGHT TO RECEIVE ANY CASH AS
SET FORTH IN SECTION 2(B)(I)(A) OR (B), AS APPLICABLE, SHALL BE FORFEITED BY THE
EMPLOYEE WITHOUT CONSIDERATION AND THIS AGREEMENT SHALL TERMINATE WITHOUT
PAYMENT IN RESPECT THEREOF; BUT IF


 


(III)                               THE EMPLOYEE HAS CEASED TO BE EMPLOYED WITH
THE COMPANY OR ITS SUBSIDIARIES PRIOR TO SUCH CHANGE OF CONTROL UNDER
CIRCUMSTANCES SET FORTH IN SECTION 2(A)(I)(C) ABOVE, THEN THE EMPLOYEE SHALL, IN
LIEU OF THE NUMBER OF PRORATED PERFORMANCE-BASED SHARES OTHERWISE DISTRIBUTABLE
PURSUANT TO SECTION 2(A)(I)(C), INSTEAD BE ENTITLED TO RECEIVE A CASH PAYMENT,
EQUAL TO THE PRODUCT OF (X) THE TOTAL NUMBER OF SUCH PRORATED PERFORMANCE-BASED
SHARES AND (Y) THE CIC PRICE. THIS CASH PAYMENT SHALL BE MADE AS SOON AS
PRACTICABLE FOLLOWING THE CHANGE OF CONTROL (BUT IN NO EVENT LATER THAN 90 DAYS
FOLLOWING SUCH EVENT).


 


3.                                       DIVIDEND EQUIVALENTS. WITH RESPECT TO
EACH CASH DIVIDEND OR DISTRIBUTION (IF ANY) PAID WITH RESPECT TO COMMON STOCK TO
HOLDERS OF RECORD ON AND AFTER THE GRANT DATE, A NUMBER OF SHARES OF COMMON
STOCK SHALL BE ACCRUED ON THE BOOKS AND RECORDS OF THE COMPANY, IN AN AMOUNT
EQUAL TO THE PRODUCT OF (I) THE AMOUNT OF SUCH DIVIDEND OR DISTRIBUTION PAID
WITH RESPECT TO ONE SHARE OF COMMON STOCK, MULTIPLIED BY (II) THE NUMBER OF
VESTED RSUS (IF ANY) GRANTED HEREUNDER THEN HELD BY THE EMPLOYEE. AT SUCH
TIME(S) THEREAFTER AS THE EMPLOYEE RECEIVES A DISTRIBUTION OF SHARES OF COMMON
STOCK IN RESPECT OF HIS OR HER VESTED RSUS GRANTED HEREUNDER PURSUANT TO THE
APPLICABLE PROVISION OF SECTION 2 ABOVE, THE COMPANY SHALL ALSO DISTRIBUTE TO
THE EMPLOYEE SUCH NUMBER OF SHARES OF COMMON STOCK ACCRUED UNDER THIS SECTION 3

 

4

--------------------------------------------------------------------------------



 


THAT RELATE TO THE VESTED RSUS IN RESPECT OF WHICH SUCH DISTRIBUTION OF SHARES
IS OTHERWISE BEING MADE. IN THE EVENT OF ANY STOCK DIVIDEND, THE PROVISIONS OF
SECTION 8 OF THE PLAN SHALL APPLY TO THIS RESTRICTED STOCK UNIT AWARD.


 


4.                                       LIMITATION ON OBLIGATIONS. THE
COMPANY’S OBLIGATION WITH RESPECT TO THE RSUS GRANTED HEREUNDER IS LIMITED
SOLELY TO THE DELIVERY TO THE EMPLOYEE OF SHARES OF COMMON STOCK ON THE DATE
WHEN SUCH SHARES ARE DUE TO BE DELIVERED HEREUNDER, AND IN NO WAY SHALL THE
COMPANY BECOME OBLIGATED TO PAY CASH IN RESPECT OF SUCH OBLIGATION, UNLESS AS
OTHERWISE PROVIDED FOR HEREIN. THIS RESTRICTED STOCK UNIT AWARD SHALL NOT BE
SECURED BY ANY SPECIFIC ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR
SHALL ANY ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BE DESIGNATED AS
ATTRIBUTABLE OR ALLOCATED TO THE SATISFACTION OF THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT.


 


5.                                       RIGHTS AS A STOCKHOLDER. THE EMPLOYEE
SHALL NOT HAVE ANY RIGHTS OF A COMMON STOCKHOLDER OF THE COMPANY UNLESS AND
UNTIL THE EMPLOYEE BECOMES ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK
PURSUANT TO SECTION 2 ABOVE. AS SOON AS PRACTICABLE FOLLOWING THE DATE THAT THE
EMPLOYEE BECOMES ENTITLED TO RECEIVE THE SHARES OF COMMON STOCK PURSUANT TO
SECTION 2, CERTIFICATES FOR THE COMMON STOCK SHALL BE DELIVERED TO THE EMPLOYEE
OR TO THE EMPLOYEE’S LEGAL GUARDIAN OR REPRESENTATIVE.


 


6.                                       TRANSFERABILITY. THE RSUS SHALL NOT BE
SUBJECT TO ALIENATION, GARNISHMENT, EXECUTION OR LEVY OF ANY KIND, AND ANY
ATTEMPT TO CAUSE ANY SUCH AWARDS TO BE SO SUBJECTED SHALL NOT BE RECOGNIZED. THE
SHARES OF COMMON STOCK ACQUIRED BY THE EMPLOYEE PURSUANT TO SECTION 2 OF THIS
AGREEMENT MAY NOT AT ANY TIME BE TRANSFERRED, SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS SUCH TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION COMPLIES WITH APPLICABLE SECURITIES
LAWS.


 


7.                                       PURCHASER’S EMPLOYMENT BY THE COMPANY.
NOTHING CONTAINED IN THIS AGREEMENT OBLIGATES THE COMPANY OR ANY SUBSIDIARY TO
EMPLOY THE EMPLOYEE IN ANY CAPACITY WHATSOEVER OR PROHIBITS OR RESTRICTS THE
COMPANY (OR ANY SUBSIDIARY) FROM TERMINATING THE EMPLOYMENT, IF ANY, OF THE
EMPLOYEE AT ANY TIME OR FOR ANY REASON WHATSOEVER, WITH OR WITHOUT CAUSE, AND
THE EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT NEITHER THE COMPANY NOR ANY
OTHER PERSON HAS MADE ANY REPRESENTATIONS OR PROMISES WHATSOEVER TO THE EMPLOYEE
CONCERNING THE EMPLOYEE’S EMPLOYMENT OR CONTINUED EMPLOYMENT BY THE COMPANY OR
ANY AFFILIATE THEREOF.


 


8.                                       CHANGE IN CAPITALIZATION. IN THE EVENT
OF ANY CHANGE IN THE OUTSTANDING COMMON STOCK BY REASON OF A STOCK SPLIT,
SPIN-OFF, STOCK DIVIDEND, STOCK COMBINATION OR RECLASSIFICATION,
RECAPITALIZATION OR MERGER, CHANGE OF CONTROL, OR SIMILAR EVENT, THE PROVISIONS
OF SECTION 8 OF THE PLAN SHALL GOVERN THE TREATMENT OF THIS RESTRICTED STOCK
UNIT AWARD.


 


9.                                       WITHHOLDING. IT SHALL BE A CONDITION OF
THE OBLIGATION OF THE COMPANY UPON DELIVERY OF COMMON STOCK TO THE EMPLOYEE
PURSUANT TO SECTION 2 ABOVE THAT THE EMPLOYEE PAY TO THE COMPANY SUCH AMOUNT AS
MAY BE REQUESTED BY THE COMPANY FOR THE PURPOSE OF SATISFYING ANY LIABILITY FOR
ANY FEDERAL, STATE OR LOCAL INCOME OR OTHER TAXES REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO SUCH COMMON STOCK. THE COMPANY SHALL BE AUTHORIZED TO TAKE SUCH
ACTION AS MAY BE NECESSARY, IN THE OPINION OF THE COMPANY’S COUNSEL (INCLUDING,
WITHOUT LIMITATION, WITHHOLDING COMMON STOCK OTHERWISE DELIVERABLE TO THE
EMPLOYEE HEREUNDER AND/OR

 

5

--------------------------------------------------------------------------------



 


WITHHOLDING AMOUNTS FROM ANY COMPENSATION OR OTHER AMOUNT OWING FROM THE COMPANY
TO THE EMPLOYEE), TO SATISFY THE OBLIGATIONS FOR PAYMENT OF THE MINIMUM AMOUNT
OF ANY SUCH TAXES. IN ADDITION, IF THE COMPANY’S ACCOUNTANTS DETERMINE THAT
THERE WOULD BE NO ADVERSE ACCOUNTING IMPLICATIONS TO THE COMPANY, THE EMPLOYEE
MAY BE PERMITTED TO ELECT TO USE COMMON STOCK OTHERWISE DELIVERABLE TO THE
EMPLOYEE HEREUNDER TO SATISFY ANY SUCH OBLIGATIONS, SUBJECT TO SUCH PROCEDURES
AS THE COMPANY’S ACCOUNTANTS MAY REQUIRE. THE EMPLOYEE IS HEREBY ADVISED TO SEEK
HIS OWN TAX COUNSEL REGARDING THE TAXATION OF THE GRANT OF RSUS MADE HEREUNDER.


 


10.                                 SECURITIES LAWS. UPON THE DELIVERY OF ANY
COMMON STOCK TO THE EMPLOYEE, THE COMPANY MAY REQUIRE THE EMPLOYEE TO MAKE OR
ENTER INTO SUCH WRITTEN REPRESENTATIONS, WARRANTIES AND AGREEMENTS AS THE
COMMITTEE MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH APPLICABLE SECURITIES
LAWS OR WITH THIS AGREEMENT. THE DELIVERY OF THE COMMON STOCK HEREUNDER SHALL BE
SUBJECT TO ALL APPLICABLE LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS OF
ANY GOVERNMENTAL AGENCIES AS MAY BE REQUIRED.


 


11.                                 SECTION 409A OF THE CODE. IN THE EVENT THAT
IT IS REASONABLY DETERMINED BY THE COMPANY THAT, AS A RESULT OF THE DEFERRED
COMPENSATION TAX RULES UNDER SECTION 409A OF THE CODE (AND ANY RELATED
REGULATIONS OR OTHER PRONOUNCEMENTS THEREUNDER) (“THE DEFERRED COMPENSATION TAX
RULES”), BENEFITS THAT THE EMPLOYEE IS ENTITLED TO UNDER THE TERMS OF THIS
AGREEMENT MAY NOT BE MADE AT THE TIME CONTEMPLATED BY THE TERMS HEREOF OR
THEREOF, AS THE CASE MAY BE, WITHOUT CAUSING EMPLOYEE TO BE SUBJECT TO TAX UNDER
THE DEFERRED COMPENSATION TAX RULES, THE COMPANY SHALL, IN LIEU OF PROVIDING
SUCH BENEFIT WHEN OTHERWISE DUE UNDER THIS AGREEMENT, INSTEAD PROVIDE SUCH
BENEFIT ON THE FIRST DAY ON WHICH SUCH PROVISION WOULD NOT RESULT IN THE
EMPLOYEE INCURRING ANY TAX LIABILITY UNDER THE DEFERRED COMPENSATION TAX RULES;
WHICH DAY, IF THE EMPLOYEE IS A “SPECIFIED EMPLOYEE” (WITHIN THE MEANING OF THE
DEFERRED COMPENSATION TAX RULES), MAY, IN THE EVENT THE BENEFIT TO BE PROVIDED
IS DUE TO THE EMPLOYEE’S “SEPARATION FROM SERVICE” (WITHIN THE MEANING OF THE
DEFERRED COMPENSATION TAX RULES) WITH THE COMPANY AND ITS SUBSIDIARIES, SHALL BE
THE FIRST DAY FOLLOWING THE SIX-MONTH PERIOD BEGINNING ON THE DATE OF SUCH
SEPARATION FROM SERVICE.


 


12.                                 NOTICES. ANY NOTICE TO BE GIVEN UNDER THE
TERMS OF THIS AGREEMENT TO THE COMPANY SHALL BE ADDRESSED TO THE COMPANY IN CARE
OF ITS SECRETARY, AND ANY NOTICE TO BE GIVEN TO THE EMPLOYEE SHALL BE ADDRESSED
TO HIM AT THE ADDRESS GIVEN BENEATH HIS SIGNATURE HERETO. BY A NOTICE GIVEN
PURSUANT TO THIS SECTION 12, EITHER PARTY MAY HEREAFTER DESIGNATE A DIFFERENT
ADDRESS FOR NOTICES TO BE GIVEN TO HIM. ANY NOTICE WHICH IS REQUIRED TO BE GIVEN
TO THE EMPLOYEE SHALL, IF THE EMPLOYEE IS THEN DECEASED, BE GIVEN TO THE
EMPLOYEE’S PERSONAL REPRESENTATIVE IF SUCH REPRESENTATIVE HAS PREVIOUSLY
INFORMED THE COMPANY OF HIS STATUS AND ADDRESS BY WRITTEN NOTICE UNDER THIS
SECTION 12. ANY NOTICE SHALL HAVE BEEN DEEMED DULY GIVEN WHEN ENCLOSED IN A
PROPERLY SEALED ENVELOPE OR WRAPPER ADDRESSED AS AFORESAID, DEPOSITED (WITH
POSTAGE PREPAID) IN A POST OFFICE OR BRANCH POST OFFICE REGULARLY MAINTAINED BY
THE UNITED STATES POSTAL SERVICE.


 


13.                                 GOVERNING LAW. THE LAWS OF THE STATE OF
DELAWARE (OR IF THE COMPANY REINCORPORATES IN ANOTHER STATE, THE LAWS OF THAT
STATE) SHALL GOVERN THE INTERPRETATION, VALIDITY AND PERFORMANCE OF THE TERMS OF
THIS AGREEMENT REGARDLESS OF THE LAW THAT MIGHT BE APPLIED UNDER PRINCIPLES OF
CONFLICTS OF LAWS.

 

6

--------------------------------------------------------------------------------



 


14.                                 SIGNATURE IN COUNTERPARTS. THIS AGREEMENT
MAY BE SIGNED IN COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL, WITH THE SAME
EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME INSTRUMENT.


 


15.                                 RESTRICTED STOCK UNIT AWARD SUBJECT TO PLAN.
THE RESTRICTED STOCK UNIT AWARD SHALL BE SUBJECT TO ALL APPLICABLE TERMS AND
PROVISIONS OF THE PLAN, TO THE EXTENT APPLICABLE TO THE COMMON STOCK. IN THE
EVENT OF ANY CONFLICT BETWEEN THIS AGREEMENT AND THE PLAN, THE TERMS OF THE PLAN
SHALL CONTROL.


 

[Signatures on next page.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

SEIFOLLAH GHASEMI

 

8

--------------------------------------------------------------------------------


 

Schedule I

 

70% of the Target Performance-Based RSUs (the “EBITDA RSUs”) shall vest subject
to the achievement of the 2010 EBITDA Target, as follows:

 

2010 Actual Adjusted EBITDA
Performance as Compared to 2010
Budgeted Adjusted EBITDA (70% of Target
Performance-Based Units)

 

% of EBITDA RSUs Vested*

 

Less than 80%

 

0%

 

80%

 

25%

 

100%

 

100%

 

Greater than 120%

 

200%

 

 

30% of the Target Performance-Based RSUs (the “EPS RSUs”) shall vest subject to
the achievement of the 2010 EPS Target, as follows:

 

2010 Actual Adjusted EPS Performance as
Compared to 2010 Budgeted Adjusted EPS
(30% of Target Performance-Based Units)

 

% of EPS RSUs Vested*

 

Less than 80%

 

0%

 

80%

 

25%

 

100%

 

100%

 

Greater than 120%

 

200%

 

 

With respect to both the EBITDA RSUs and the EPS RSUs, the number of EBITDA RSUs
and EPS RSUs that shall become vested hereunder shall be interpolated for any
achievement of the 2010 EBITDA Target and 2010 EPS Target, respectively, which
falls between the above amounts as applicable.

 

The Company shall communicate to the Employee the 2010 EBITDA Target and the
2010 EPS Target as soon as administratively practicable following the date the
Board and/or the Committee establishes such targets.

 

--------------------------------------------------------------------------------


 

Appendix A
Definitions

 

“2010 Actual Adjusted EBITDA” shall mean the Adjusted EBITDA, except that, for
the purposes of this Agreement, any component of EBITDA that is translated in
currencies other than United States dollars shall be converted into United
States dollars using budgeted exchange rates.

 

“2010 Actual Adjusted EPS” shall mean the earnings per share of the Company, on
a fully diluted basis, as reported in the Company’s Form 10-K filed with the
Securities Exchange Commission in respect of the 2010 fiscal year of the
Company, adjusted for non-recurring and unusual items and budgeted exchange
rates for currencies other than the United States dollar to be converted into
the United States dollar.

 

“2010 Budgeted Adjusted EBITDA” shall mean the budgeted Adjusted EBITDA in
respect of the 2010 fiscal year of the Company at budgeted exchange rates, as
determined and approved by the Board and/or the Committee, which is anticipated
to be so determined and approved by no later than April 30, 2010.

 

“2010 Budgeted Adjusted EPS” shall mean the budgeted earnings per share of the
Company, on a fully diluted basis, in respect of the 2010 fiscal year of the
Company, with budgeted exchange rates for currencies other than the United
States dollar to be converted into the United States dollar, as determined and
approved by the Board and/or the Committee, which is anticipated to be so
determined and approved by no later than April 30, 2011.

 

“Adjusted EBITDA” shall mean EBITDA adjusted for all items, as applicable, set
forth in the definition of “Consolidated EBITDA” in the Credit Agreement dated
as of July 30, 2004 among Rockwood Specialties Group, Inc., Rockwood Specialties
Limited, Rockwood Specialties International, Inc., the lenders party thereto,
Credit Suisse First Boston, acting through its Cayman Islands Branch, as
administrative agent and collateral agent, and UBS Securities LLC and Goldman
Sachs Credit Partners L.P., as co-syndication agents thereunder, filed as
Exhibit 10.1 to Rockwood Specialties Group, Inc.’s Report on Form 8-K filed with
the Securities and Exchange Commission on August 4, 2004 (“Credit Agreement”)
and reported in the Company’s Form 10-K filed with the Securities Exchange
Commission in respect of the 2010 fiscal year of the Company.

 

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
duties, which are within the control of the Employee and consistent with such
Employee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Employee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Employee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Employee of the material terms of any
non-compete, non-solicitation or confidentiality covenants or agreements by
which the Employee may be bound, following notice of such breach (which notice
may be oral or written) or (v) any violation by the Employee of any material
written Company policy after written notice of such breach, if such violation is
shown by the

 

--------------------------------------------------------------------------------


 

Company to be reasonably expected to result in material injury to the business,
reputation or financial condition of the Company.

 

“Change in Control” shall mean the earliest to occur of the following:

 

(i)                                     any Person (which term shall mean any
individual, corporation, partnership, group, association or other “person,” as
such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended, other than the Company or any employee benefit plans sponsored
by the Company) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under such Act), directly or indirectly, of securities of the Company
representing 30% or more of the combined voting power of the Company’s
outstanding Voting Securities (which term shall mean securities which under
ordinary circumstances are entitled to vote for the election of directors) other
than through the purchase of Voting Securities directly from the Company through
a private placement;

 

(ii)                                  individuals who constitute the Board on
the date hereof (the “Incumbent Board”) cease for any reason to constitute at
least a majority thereof, provided that any person becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board shall from and after such election be
deemed to be a member of the Incumbent Board;

 

(iii)                               a merger or consolidation involving the
Company or its stock or an acquisition by the Company, directly or indirectly or
through one or more subsidiaries, of another entity or its stock or assets in
exchange for the stock of the Company is consummated, unless, immediately
following such transaction, 50.1% or more of the then outstanding Voting
Securities of the surviving or resulting corporation or entity will be (or is)
then beneficially owned, directly or indirectly, by the individuals and entities
who were the beneficial owners of the Company’s outstanding Voting Securities
immediately prior to such transaction (treating, for purposes of determining
whether the 50.1% continuity test is met, any ownership of the Voting Securities
of the surviving or resulting corporation or entity that results from a
stockholder’s ownership of the stock of, or other ownership interest in, the
corporation or other entity with which the Company is merged or consolidated as
not owned by persons who were beneficial owners of the Company’s outstanding
Voting Securities immediately prior to the transaction); or

 

(iv)                              all or substantially all of the assets of the
Company are sold or transferred to a Person as to which (A) the Incumbent Board
does not have authority (whether by law or contract) to directly control the use
or further disposition of such assets and (B) the financial results of the
Company and such Person are not consolidated for financial reporting purposes.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction or occurrence constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

“Disability” shall mean a determination, made at the request of the Employee or
upon the reasonable request of the Company set forth in a notice to the
Employee, by a physician selected by the Company and the Employee, that the
Employee is unable to perform his duties as

 

11

--------------------------------------------------------------------------------


 

an employee of the Company or its subsidiaries and in all reasonable medical
likelihood such inability will continue for a period in excess of 180
consecutive days.

 

““Financial Statement Approval Date” shall mean the date on which the audited
financial statements of the Company for the 2010 fiscal year of the Company have
been finally approved by the auditing firm engaged by the Company to review such
statements (which approval shall in no event occur later than March 31, 2011).

 

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days after written notice by the Employee to the Company of such reduction,
(iii) the elimination or reduction of the Employee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the
current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with Company because of a substantial interference with his or her
duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Employee within 15 days after the date such payment becomes
due.

 

“Performance Period” shall mean fiscal year 2010 of the Company.

 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least ten years.

 

12

--------------------------------------------------------------------------------